Citation Nr: 1825810	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-05 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran has the requisite wartime service for entitlement to nonservice connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1962 with additional service until May 1964 in the United States Navy.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's claim involves entitlement to non-service connected pension. Unfortunately, his claim requires additional development. First, the Veteran's dates of service, including duty type, must be verified. Second, the Veteran's military operational specialty (MOS) during service must be verified, including any details, orders, or special missions involving operation within the Republic of Vietnam during a period of war.

Nonservice-Connected Pension 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct. 38 U.S.C. § 1521 (a) (2012). Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war; (2) is permanently and totally disabled from a non-service-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 (2017), and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C. §§ 1502, 1521; 38 C.F.R. § 3.3 (a)(3) (2017). 

As for the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for 90 days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C. § 1521 (j); 38 C.F.R. § 3.3(a)(3) (2017). 

The term "period of war" for pension purposes includes the period during the Vietnam era. Under the section, the period of the Vietnam War is from February 28, 1961 and ending on May 7, 1975, inclusive for Veterans who served within the Republic of Vietnam. If the Veteran did not serve within the Republic of Vietnam, the period of the Vietnam War is from August 5, 1964 to May 7, 1975. 38 U.S.C. § 1501 (4); 38 C.F.R. § 3.2 (2017).

The Veteran contends that while stationed at Barber's Point, Hawaii, he went to Vietnam to pick up bodies of deceased service-members and transport their remains back for burial. He endorsed that he was part of retrieval operation over an 18 month period.  He noted that once a week, a DC/6 (aircraft) was sent to Vietnam to pick up bodies and 3 of the service-members from his air division had to go to Vietnam with a plane to pick up the bodies and bring their remains back. On one mission, the Veteran reported that his division officer chose him to go to Vietnam to pick up bodies. He argued, "[e]ven though it was not a war yet, our men were getting killed during that time period. This campaign was ongoing 3 years before it was declared a war." See March 2018 Appellate Brief; see also August 2014 NOD.

Review of the Veteran's military personnel records list his active duty service in the United States Navy from April 16, 1959 to February 8, 1962. See November 1970 DD-214. During his service, he was stationed at the U.S. Naval Receiving Station, Treasure, Island, San Francisco California. It was noted that he was transferred to naval reserved effective February 8, 1962. A Record of Discharge lists the Veteran's date of expiration of enlistment as May 3, 1964, with "completed 6 years naval service" endorsed. See May 1964 Record of Discharge. In his application for pension, it was noted that effective February 8, 1962, the Veteran was released from active duty and transferred to naval reserve. See June 2014 VA 21-527 EZ.

Currently, the Veteran's service records do not show that he participated in body recovery or went to Vietnam.  He was asked to provide more detailed information such as dates, places, and other personnel who participated in the body recovery in order to support his claim. The Veteran did not supply any supporting evidence regarding his body-recovery mission. He argued that his records were destroyed and he has no way of obtaining them. The Board notes that VA has a heightened duty to consider the applicability of the benefit of the doubt rule when records are missing or presumed destroyed. Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Board finds that the Veteran's claim requires additional development by VA. First, the Veteran's military service, including dates of active duty and dates of reserve duty must be confirmed. The Veteran's DD-214 lists May 1962 as the separation from active duty; however, a May 1964 record of discharge lists 6 years of naval service. The Veteran's personnel records must be reviewed to verify the length and classification of his service between May 1958 and May 1964.

Secondly, the Veteran's reported participation in body retrieval could satisfy the requisite war-time service for pension. Further inquiry into his primary military specialty responsibilities, including details, orders, or special-missions into the Republic of Vietnam during his service period, may support his contentions of wartime service.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Verify the Veteran's period of service in the United States Navy from May 3, 1958 to May 2, 1964.

a. The Veteran's service period(s) should be classified by duty type, such as active duty, reserve duty, inactive duty for training, etc.

2. List the Veteran's Military Operational Specialties (MOS) and describe the responsibilities, including details, orders, or special-missions into the Republic of Vietnam, that are associated with his military service within the U.S. Naval Receiving Division.

a. Each MOS should be listed with a description of its responsibilities and including any involvement in operations in the Republic of Vietnam during Vietnam War-time era.

b. The Veteran's personnel records should be reviewed to determine if he received orders, details, or special-missions, which involved operations in the Republic of Vietnam during Vietnam War-time era.

3. Following completion of the above, readjudicate the Veteran's claims for non-service connected pension as per 38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.2, 3.3 (2017). If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is encouraged to obtain any supporting evidence, such as buddy statements from fellow-service members, who could verify his participation in the described war-time body retrieval operations during the Vietnam War Conflict.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




